Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 

U.S.C. 102 that form the basis for the rejections under this section made in this 

Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 2 is rejected under 35 U.S.C. 102(b) as being anticipated by US 

 (USP 6,670,393).

The reference teaches a lipid reading on the claimed formula XXXVIII, wherein the R1 and R2 are alkyl. E is OCONH, R3 is amino alkyl and n is zero.


RN   345661-22-5  CAPLUS      
CN   13-Oxa-2,8,11-triazahentriacontanoic acid,
     6-[[(1,1-dimethylethoxy)carbonyl]amino]-14-heptadecyl-7,12-dioxo-,
     1,1-dimethylethyl ester, (6S)-  (CA INDEX NAME)
  
Absolute stereochemistry.  


    PNG
    media_image1.png
    134
    458
    media_image1.png
    Greyscale


IT   186194-10-5P   345661-22-5P   345661-24-7P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (preparation of carbamate-based cationic lipids for use as agents for
        delivery of therapeutic macromols., such as DNA, RNA, oligonucleotides,
        and proteins, into cells)
RN   186194-10-5  CAPLUS      
CN   Carbamic acid, [2-[[(1,1-dimethylethoxy)carbonyl]amino]ethyl]-,
     1-heptadecyloctadecyl ester (9CI)(CA INDEX NAME)
  


    PNG
    media_image2.png
    86
    348
    media_image2.png
    Greyscale




RN   345661-22-5  CAPLUS      
CN   13-Oxa-2,8,11-triazahentriacontanoic acid,
     6-[[(1,1-dimethylethoxy)carbonyl]amino]-14-heptadecyl-7,12-dioxo-,
     1,1-dimethylethyl ester, (6S)-  (CA INDEX NAME)
  
Absolute stereochemistry.  


    PNG
    media_image1.png
    134
    458
    media_image1.png
    Greyscale





TITLE:                   Spraying compositions with no dripping from sprayer
                         nozzles when discharged and thixotropic agents
                         therefor
Claim 2 is rejected under 35 U.S.C. 102(b) as being anticipated by Shirai et 

al.  (JP 2003212950).

The reference teaches a lipid reading on the claimed formula XXXVIII wherein the R1 and R2 are alkyl. E is OCONH, R3 is substituted amino alkyl and n is zero.


INVENTOR(S):             Shirai, Hiroaki; Beppu, Koji
PATENT ASSIGNEE(S):      Asahi Denka Kogyo K. K., Japan
SOURCE:                  Jpn. Kokai Tokkyo Koho, 11 pp.
                         CODEN: JKXXAF
DOCUMENT TYPE:           Patent
LANGUAGE:                Japanese
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
 
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     JP 2003212950  


CN   Carbamic acid, 1,6-hexanediylbis-, bis(2-decyltetradecyl) ester (9CI)  (CA
     INDEX NAME)
  


    PNG
    media_image3.png
    87
    497
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for 

all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 3 and  5-26 are rejected under 35 U.S.C. 103(a) as being 

unpatentable over (USP 6,670,393) in view of MacLachlan et al (WO 2006/007712 

A1 of record).

The ‘393 reference teaches a lipid wherein the R1 and R2 are alkyl. E is OCONH, R3 is amino alkyl.


RN   345661-22-5  CAPLUS      
CN   13-Oxa-2,8,11-triazahentriacontanoic acid,
     6-[[(1,1-dimethylethoxy)carbonyl]amino]-14-heptadecyl-7,12-dioxo-,
     1,1-dimethylethyl ester, (6S)-  (CA INDEX NAME)
  
Absolute stereochemistry.  


    PNG
    media_image1.png
    134
    458
    media_image1.png
    Greyscale


IT   186194-10-5P   345661-22-5P   345661-24-7P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (preparation of carbamate-based cationic lipids for use as agents for
        delivery of therapeutic macromols., such as DNA, RNA, oligonucleotides,
        and proteins, into cells)
RN   186194-10-5  CAPLUS      
CN   Carbamic acid, [2-[[(1,1-dimethylethoxy)carbonyl]amino]ethyl]-,
     1-heptadecyloctadecyl ester (9CI)  (CA INDEX NAME)
  


    PNG
    media_image2.png
    86
    348
    media_image2.png
    Greyscale




RN   345661-22-5  CAPLUS      
CN   13-Oxa-2,8,11-triazahentriacontanoic acid,
     6-[[(1,1-dimethylethoxy)carbonyl]amino]-14-heptadecyl-7,12-dioxo-,
     1,1-dimethylethyl ester, (6S)-  (CA INDEX NAME)
  
Absolute stereochemistry.  


    PNG
    media_image1.png
    134
    458
    media_image1.png
    Greyscale





TITLE:                   Spraying compositions with no dripping from sprayer
                         nozzles when discharged and thixotropic agents
                         therefor
The teachings of ‘393 have been discussed above. ‘393 do not teach use of neutral lipid, cholesterol and PEG-lipid or siRNA or the amounts claimed.
MacLachlan et al. teach a composition comprising an siRNA and a lipid formulation comprising “about 50 mol %” or “about 52 mol % to about 62 mol %” cationic lipid (2,2-dilinoleyl-4-dimethylaminoethyl-[1,3]-dioxolane (DLin-K-XTC2-DMA) or 2,2-dilinoleyl-4-dimethylaminomethyl-[1,3]-dioxolane (DLin-K-DMA)), about 5-10 mol% neutral lipid (DSPC), about 1-5 mol% PEG-lipid conjugate (PEG-C14, PEG-C12, 2KPEG-DMG), and about 30-40 mol% cholesterol. See paragraphs [0023-0028 and 0038]. MacLachlan et al. teach that the siRNA:lipid mass ratio is from about 0.02 to about 0.1. See paragraph 0187. 
	It would have been obvious to one of ordinary skill to have utilized neutral lipid, PEG-lipid and cholesterol into the composition of ‘393 et al. One of ordinary skill would have been motivated to do so because ‘393 et al. teach use of lipid nanoparticles comprising the lipid in selective targeting of anticancer agents to tumor tissues and MacLachlan also teaches use of PEG-lipids, sterol, cholesterol and neutral lipids in targeting cancer cells. The molar ratios overlap with the claimed ratios and thus create case of obviousness because the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 

Claims 3 and 5- 26 are rejected under 35 U.S.C. 103(a) as being 

unpatentable over Shirai et al. (JP 2003212950) in view of MacLachlan et al. (WO 

2006/007712 A1 of record).

The reference teaches a lipid reading on the claimed formula XXXIII wherein the 
R1 and R2 are alkyl. E is OCONH, R3 is substituted amino alkyl.




INVENTOR(S):             Shirai, Hiroaki; Beppu, Koji
PATENT ASSIGNEE(S):      Asahi Denka Kogyo K. K., Japan
SOURCE:                  Jpn. Kokai Tokkyo Koho, 11 pp.
                         CODEN: JKXXAF
DOCUMENT TYPE:           Patent
LANGUAGE:                Japanese
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
 
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     JP 2003212950  


CN   Carbamic acid, 1,6-hexanediylbis-, bis(2-decyltetradecyl) ester (9CI)  (CA
     INDEX NAME)
  


    PNG
    media_image3.png
    87
    497
    media_image3.png
    Greyscale


The teachings of ‘950 have been discussed above. ‘950 do not teach use of neutral lipid, cholesterol and PEG-lipid or siRNA or the amounts claimed.
MacLachlan et al. teach a composition comprising an siRNA and a lipid formulation comprising “about 50 mol %” or “about 52 mol % to about 62 mol %” cationic lipid (2,2-dilinoleyl-4-dimethylaminoethyl-[1,3]-dioxolane (DLin-K-XTC2-DMA) or 2,2-dilinoleyl-4-dimethylaminomethyl-[1,3]-dioxolane (DLin-K-DMA)), about 5-10 mol% neutral lipid (DSPC), about 1-5 mol% PEG-lipid conjugate (PEG-C14, PEG-C12, 2KPEG-DMG), and about 30-40 mol% cholesterol. See paragraphs [0023-0028 and 0038]. MacLachlan et al. teach that the siRNA:lipid mass ratio is from about 0.02 to about 0.1. See paragraph 0187. 
	It would have been obvious to one of ordinary skill to have utilized neutral lipid, PEG-lipid and cholesterol into the composition of ‘950 et al. One of ordinary skill would have been motivated to do so because ‘950 et al. teach use of lipid nanoparticles comprising the lipid in selective targeting of anticancer agents to tumor tissues and MacLachlan also teaches use of PEG-lipids, sterol, cholesterol and neutral lipids in targeting cancer cells. The molar ratios overlap with the claimed ratios and thus create case of obviousness because the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003), see MPEP2144.05. 
Non-statutory double patenting rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 5-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,682,139. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite: 

    PNG
    media_image4.png
    787
    931
    media_image4.png
    Greyscale

The patented claims recite:

    PNG
    media_image5.png
    431
    813
    media_image5.png
    Greyscale

The patented lipids read on the instantly claimed lipids.


Claims 2 and 5-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 1,011,7941. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite: 

The patented claims recite:

    PNG
    media_image4.png
    787
    931
    media_image4.png
    Greyscale


    PNG
    media_image6.png
    633
    712
    media_image6.png
    Greyscale

The patented lipids read on the instantly claimed and elected lipids.




Claims 2  and 5-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,821,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite: 


    PNG
    media_image4.png
    787
    931
    media_image4.png
    Greyscale

The patented claims recite:

    PNG
    media_image7.png
    266
    822
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    780
    903
    media_image8.png
    Greyscale

The patented lipids read on the instantly claimed and elected lipids.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612